FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                           MAY 20, 2021
                                                                    STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 91

George Robert Lyons,                                Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20200333

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Per Curiam.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.

Rachel R. Egstad, Assistant State’s Attorney, Grand Forks, ND, for respondent
and appellee.
                                Lyons v. State
                                No. 20200333

Per Curiam.

[¶1] George Robert Lyons appeals from an order denying his amended
application for post-conviction relief. Following a jury trial, Lyons was
convicted of gross sexual imposition. Lyons applied for post-conviction relief,
alleging ineffective assistance of counsel, arguing his attorney’s representation
fell below an objective standard of reasonableness because counsel decided not
to impeach the victim about a prior, unrelated report of sexual assault.
Following a hearing, the district court found the attorney’s decision was
reasonable trial strategy. The court further found the attorney discussed his
trial strategy with Lyons, who accepted or at least trusted his attorney’s
decision, and concluded Lyons failed to meet his burden to prove his attorney’s
assistance was ineffective.

[¶2] We conclude the district court’s findings are not clearly erroneous. The
evidence supports the court’s findings on trial strategy and the attorney’s
communication of trial strategy with Lyons. See Noorlun v. State, 2007 ND
118, ¶¶ 12-14, 736 N.W.2d 477 (stating we do not second guess trial tactics on
appeal, including strategic decisions about how to question certain witnesses).
The court did not err in denying Lyons’ application for post-conviction relief,
and we summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶3]   Jon J. Jensen, C.J.
       Gerald W. VandeWalle
       Daniel J. Crothers
       Lisa Fair McEvers
       Jerod E. Tufte




                                       1